THE COURT.
—  This is a proceeding in mandate similar in all essential particulars to the preceding cases of Harris v. Municipal Court et al. (L. A. No. 11787), ante, p. 55 [285 Pac. 699], and Gutterman v. Municipal Court et al. (L, A. No. 11605), ante, p. 65 [295 Pac. 703], this day *781decided. The complaint against the petitioner for usury, a misdemeanor, was filed in the respondent court on September 23, 1927, and the warrant was served on April 18, 1929, and nothing was done by the prosecution in the meantime to bring the ease on for trial. Proceedings similar to those in the other cases were taken in the respondent court to bring about a dismissal of the action with like result. On the authority of those cases the peremptory writ of mandamus is ordered issued as prayed.